OFFICE     OF THE All-ORNEY   GENERAL        OF TEXAS
                                    AUSTIN




Eoaorable T. K. iirilkinson
County Auditor; Ml1 County
xillsboro~, Texas -

Dear dlrr




                 Pour letter      of                    944, requesting,    the
opinion     of this     depcirtrcent o                    eta ted reada,   in
part,     aa ro~lowe:




                                           are on a Salary basis
                                          of the Peace me on a
                                       sreral mare the Conetables
                                      or salary eeoh month in ad-
                                     earn and retain.    The Justloe
                                    t Ho. 1 is being allowed In
                             earned and retained 811 eX-OfliOiO
                             exceed $40.00 per rmnth, that ie
                            am fees in the aixiunt Of $100~00
                          county pays the difterenoo    80 lone a8
                          d does not exoeed $40.00 per month -
          exainplee a8 foll0wa:
                  “Ye08 for month       -    $30 .oo
                  ~3ix-of’flolo paid by
                    tha Cowty
                                            -Tpj-
                  ‘hea far month                    .
                  “LX-oSSiolo paid by
                        oounty
                                                                     .~   4i6
Honorable   T. K. Wllklneon,    P~~U5e8




     *The Conoteblee are peld a oartain sun each month
     regardless  of the amont of ices they earn and re-
     taln;
               %ow, questlone     ass as   r0uowst


                *1. Can the Cotrmleelonarr Court
                    legally   allow an lx -c ffloor lo
                    salary to lupplmsmt isme earned
                    and retalnod by a Juatlar oi the
                    Poaoo in Hill Coontfl
                ‘8.   Can the Comnieeionere Court legally
                      allow an lr-otfiolo  or MlaFy to
                      eupplment   raee rarnod and retained
                      by a Constable in Kku COPnty?

                ‘5.   Can the Oounty kudltor approve 8x-
                      0trioio  or ealarler to luppleneot
                      fees that are earned and retained
                      bt Uouetablee aed Just1088 of the
                      Pea00 in Hill county?”

                On several oooaefone this department ha8 hod under
consideration    questions   ldentloal   wfth the firetWo     pU88tiOnS
presented    u your inquiry.      In Conierenoe Opinion 100. glad, Blen-
nial Heports or the attorney General of Texas, 1918-1920,             pago
370, this dopartment hold, among other thlnge, that           juetloea   of
the peaoe and aonetablee       are aounty otfioiale    within ths meaning
ot mtlole     3893 (nor ,irtlolr    38951 and, as suoh, the Commieeionere*
Courts may allow thare ex-offloio       oompeneation when suoh officer8
render to the County 0x-0fri0i0        ewvloes.
                 On November 9, lW6, Xonorablo Ii. Gsady Chandler,
Assistant    AttOrney  General, rendered an opinion holding that
justices    or the peace say be paid 8x-off1010   oompansation.
               In Opinions No. O-185 end O-5470, this departmnt
hold that tha Commieeionere~ Court of Peooe County end the Commle-
elOnere* court of Midland County could by complying with the pro-
~ieione of krtlole   3895, Vernon’s Annotated Civil Statutes,     allow
~+offlolo   oompeneatlon to juetloee  of the pea00 ior sx-ofilolo
*erVloee rendered by them.    We arm enoloelng  ooples of ths ee two
oPhion8   herewith.
  t

Honorable      T. II. iuilkineon,   p-ge   3




               in Op~ione   No. o-138, 0410 and 043008, this de-
part.rPsnt held that a CommieSlonere* Court IMJ, in it8 dleoretfon,
allow a ex-ot?loIo     oompeneatlon to oonetables who do not ro-
oelre the maximum tees o? offloe allowed by law, provided that
tb proviSions of Artlola 3095, Vernon18 Annotated Olrll Statutes,
are oomplled with.
              In an8wer to your tlret two Queetlona, you are
reepoottolly  advised that it 18 the opinion ot this dqartnumt
that the CoeueleelonerJ*  Cast ot shill County oan legally allow
lr-ot?iolo  ooaponeatlon to juetiooe ot the peaoe and ooaJtriblee
in said qiouaty where, Juoh prWinet oitlomre are oompeneated on
a to0 baJiJ, provided luoh preolnot otrloiale   do not reoalte
the maxiplum tees o? ottioe as allowed br the applloablo rtatutr,
and, turther provided that the prorieionr ot Artiolr s893, 8upra,
are oonplled with.    Whether the Ooaalerfonere~  Court  SllGW8
0x-0rri0i0 oomp4asatlon to juetloer   0r the peaor and oanrtablee
of Hill County, who an oonpeneated on a tee basis,      lr solely
within tb, dleoratlon of the OoimrlJelonere~Court.       Stated
another way, it fr our opinion that   tha OoamlJeloners~ Court
ot Hll.l~County1s legal17 authorired    to allow lx-ottlolo oom-
pensation to justice8   o? tha paaoe and aolutablre of said oounty
who are oompeneated on a ire barie, who X'anderex-ottlolo maa8
$O:thbiCOU&~  rhon euoh Of?lOlalS do not reoelvo the maximum her
OS ottl~ allowed by law.
             In eonneotlon,wlth thr foregoing statement, lt should
br borne ld mind when tha 'CommlesloaerJ1 Court allcwr er-offiolo
aompeaeatloa under Artlole 3893, eupra, euoh oOmpsn8at~on wbn
odd4 tz the undisputed tees allowed and retained   u&or  Artlole
3883, oannot exoeed the marimum axpreased in Artiala 3891, Ver-
aoa’e Annotated Civil Statutes,

              In view Of What h&8 heretofore been JJld in anJwer
t0 your tlr8t tW0 QUeStlOn8, it n~OeSSt%rllp?ollowi that 7our
third question awt be anewered ln the a?tirmatlva, and it l8
00 entered.

                                               rouse   tort   truly